Citation Nr: 0335608	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition, claimed as secondary to service-connected 
bilateral knee disabilities.  

2.  Entitlement to service connection for multilevel 
degenerative joint disease of the lumbar and thoracic spine, 
claimed as secondary to service-connected bilateral knee 
disabilities.

3.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected right knee disability.

4.  Whether the reduction in rating for service-connected 
left knee degenerative changes, from 30 percent to 20 
percent, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949 and from December 1950 to May 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in August 1999, the RO proposed to 
reduce the assigned rating for left knee degenerative changes 
from 30 percent to 10 percent.  The RO notified the veteran 
by letter that same month of its intentions, of his right to 
contest the reduction, and of his right to a hearing on the 
matter.  The RO received a written statement from the veteran 
in September 1999 expressing his disagreement with the 
proposed reduction.  In an October 1999 rating action, the RO 
again proposed to reduce the assigned rating for left knee 
degenerative changes from 30 percent to 10 percent.  A RO 
hearing was held in December 1999, and in a March 2000 
hearing officer decision, the RO reduced the assigned 
evaluation for left knee degenerative changes from 30 percent 
to 10 percent.  In an August 2001 rating decision, the RO 
determined that a 20 percent evaluation was warranted for the 
left knee degenerative changes.  The veteran subsequently 
appealed to the Board contesting the reduction in rating for 
his service-connected left knee.  Thus, although styled 
differently by the RO, the propriety of the rating reduction 
is the actual issue on appeal.  

The Board notes that in February 2003, the veteran reported 
that he did not want a hearing on any of the matters to be 
submitted to the Board for appellate consideration.  The 
Board also notes that in an August 2002 typewritten 
statement, the veteran requested a 100 percent rating for 
both of his service-connected knee disabilities and for both 
of his service-connected ankle disabilities.  These matters 
are hereby referred to the RO for appropriate consideration.

Finally, the Board notes that the issues of entitlement to 
service connection for a bilateral hip condition, claimed as 
secondary to service-connected bilateral knee disabilities; 
entitlement to service connection for multilevel degenerative 
joint disease of the lumbar and thoracic spine, claimed as 
secondary to service-connected bilateral knee disabilities; 
and entitlement to an evaluation in excess of 30 percent for 
a service-connected right knee disability will be addressed 
in the REMAND portion of this decision.



FINDINGS OF FACT

1.  By rating decision in January 1996, the RO granted 
entitlement to service connection for a left knee disability, 
evaluated as 30 percent disabling.  

2.  By rating decision in August 1999, the RO proposed to 
reduce the rating for the veteran's service-connected left 
knee disability from 30 percent to 10 percent.  

3.  By rating decision in October 1999, the RO again proposed 
to reduce the rating for the veteran's service-connected left 
knee disability from 30 percent to 10 percent.  

4.  In a March 2000 hearing officer decision, the RO reduced 
the assigned disability evaluation for the veteran's service-
connected left knee disability from 30 percent to 10 percent, 
effective from June 1, 2000.  

5.  By rating decision in August 2001, the RO determined that 
a 20 percent evaluation was warranted for the veteran's 
service-connected left knee disability, effective from June 
1, 2000.  

6.  There is an approximate balance of the positive evidence 
with the negative evidence on the question of whether there 
was demonstrated actual and sustained improvement in the 
veteran's service-connected left knee disability.  



CONCLUSION OF LAW

The veteran's service-connected left knee disability was 
improperly reduced from 30 percent to 20 percent effective 
June 1, 2000; the criteria for restoration of the 30 percent 
evaluation from that date have been met.  38 U.S.C.A. 
§§ 1155, 5112(b)(6), 5107 (West 2002); 38 C.F.R. §§ 3.344, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction section of this decision, the 
issue on appeal is the propriety of a rating reduction, not 
entitlement to an increased evaluation.  See Dofflemeyer v. 
Derwinski, 2 Vet. App. 277 (1992); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  The determination of whether 
restoration of a disability rating is warranted is to be 
based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence supports the 
reduction.  If so, the claim for restoration of the 
disability rating is denied; if the evidence supports 
restoration of the previous rating, or is equally balanced, 
the claim for restoration is allowed.  See Kitchens v. Brown, 
7 Vet. App. 320 (1995).

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  See 38 
U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).

The Board notes that the RO informed the veteran of the 
proposed reduction in August 1999, that the reduction was not 
confirmed until March 2000, and that the reduction was not 
effective until June 1, 2000.  Thus, it appears that the RO 
followed the proper procedures in notifying the veteran of 
the proposed reduction and provided him with an appropriate 
period of time to submit evidence.

When considering a reduction in rating, 38 C.F.R. § 3.344 
provides that it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether a recent examination is full and 
complete, including all special indications indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, such as manic 
depression, other psychotic reaction, or epilepsy, will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  See 38 C.F.R. § 3.344 (a), (b).  The 
provisions of paragraph (a) and (b) apply to ratings which 
have been continued for five years or more.  The Board notes 
that at the time of the rating reduction, the veteran's 30 
percent disability rating for left knee degenerative changes 
had been in effect since December 13, 1994, more than five 
years.  Thus, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are applicable in this instance.  The 
Board also notes that in determining whether the RO was 
justified in reducing the rating, VA is required to establish 
by a preponderance of the evidence that the reduction was 
warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The record reflects that the veteran's service-connected left 
knee disability was originally rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to Diagnostic Code 
5257, a 30 percent evaluation is warranted for impairment of 
the knee with severe recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability.  A 10 percent evaluation is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability.  

At the time of the reduction, the RO evaluated the veteran's 
service-connected left knee disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5260.  Diagnostic Code 5003 
applies to degenerative arthritis and provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

A review of the record demonstrates that upon VA examination 
dated in October 1995, the examiner noted visible arthritic 
enlargement of the knees bilaterally, with crepitus on 
passive flexion and extension of both knees.  There was 
tenderness on palpation of the medial joint bilaterally and 
hyperextension of about 5 degrees of the right knee.  
Complete range of motion was noted as 60 on the right and 65 
on the left.  The examiner noted no anterior posterior or 
lateral instability.  Service connection for a bilateral knee 
condition was granted in a January 1996 rating decision as 
secondary to a service-connected right ankle disability.  The 
RO found that the veteran's bilateral degenerative joint 
disease of both knees was the result of gait changes of the 
right foot and ankle due to the service-connected fracture of 
the right talus.  The RO assigned a 30 percent evaluation for 
each knee.  

A January 1999 radiology report notes degenerative changes in 
the left knee.  Upon VA examination dated in July 1999, the 
examiner noted the veteran wore "DonJoy" knee braces on 
both knees.  Range of motion in the knees was noted as full 
extension on the left with 110 degrees flexion and full 
extension on the right with 95 degrees of flexion.  A valgus 
alignment of the right knee was noted when standing.  The 
examiner noted joint thickening of the left knee and no 
specific tenderness.  

A September 1999 statement from a VA physician assistant and 
a VA medical doctor notes that the veteran suffered from 
severe degenerative joint disease of both knees.  He was 
evaluated for total knee replacements but found not to be a 
candidate because of his poor cardiac status.  Since October 
1997, the veteran had been receiving bilateral knee 
injections every three to four months, which gave him some 
relief.  In the early days following an injection, the 
veteran had better function of his knees, but as the time 
neared for another injection his function was very limited.  
It was also noted that the veteran continued to take pain 
medication in addition to his steroid injections.  A November 
1999 statement from a VA medical doctor in the Rheumatology 
Division also notes that the veteran had radiographically 
proven degenerative joint disease and that the pain relief 
from his steroid injections was temporary.  

At his December 1999 RO hearing, the veteran testified to 
experiencing terrible pain in his knees.  He testified to 
receiving steroid injections every three to four months and 
taking pain medication on a regular basis.  The veteran 
stated that he needed total knee replacements in both knees.  
He testified that upon trying to walk any distance, he 
experienced swelling, pain, fatigue, and discomfort in his 
knees.  He also stated that he wore knee braces to aid in his 
knee stability.  

Upon VA examination dated in February 2000, the examiner 
noted zero degrees extension and 90 degrees flexion in both 
knees.  The veteran complained of pain at maximum flexion 
bilaterally.  The veteran was able to squat to 40 degrees 
with severe bilateral anterior crepitus noted.  There was 
severe anterior knee crepitus during knee flexion on 
weightbearing.  The veteran expressed moderate pain in both 
knees with standing and walking.  Tenderness was noted over 
the medial compartment of the left knee.  A June 2000 
clinical record notes pain with flexion of 60 degrees and 
lacking approximately 20 degrees full extension.  It was 
noted that the veteran was walking with the assistance of a 
walker.  An assessment of severe osteoarthritis was also 
noted.  A July 2000 statement from a VA physician notes that 
x-rays of the knees demonstrated joint space narrowing and 
spur formation with advanced osteoarthritis.  The physician 
also noted that the veteran had decreased flexion and 
extension.  

A September 2000 VA examination of the joints demonstrates 
signs of inflammatory arthritis with tenderness of both knees 
and slight swelling.  Left and right knee extension was noted 
as less than 10 degrees.  Flexion was noted as 80 degrees in 
the right knee and 75 degrees in the left knee.  A January 
2002 VA examination of the knees demonstrates that the knees 
were very painful to touching and maneuvering.  There was 
crepitus on passive range of motion throughout.  The left 
knee best flexion was noted as 88 degrees with pain and zero 
degrees extension.  The right knee showed 90 degrees flexion 
and zero degrees extension.  The examiner noted no laxity or 
instability.  

A January 2003 VA clinical record notes severe degenerative 
joint disease with effusion of the left and right knees and 
horrible crepitation on range of motion.  

Following a thorough consideration of the evidence of record, 
the Board concludes that the veteran's claim for restoration 
must be allowed.  Although the medical evidence technically 
demonstrates some improvement in range of motion of both the 
left and right knee at times, it also demonstrates continued 
and worsening pain, effusion, and crepitus; all of which are 
impacting on the veteran's ability to walk.  The Board 
concludes that although some improvement may have been noted 
in the range of motion of the left knee, the evidence does 
not make it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  The 
medical evidence has continued to demonstrate severe 
degenerative joint disease of the left knee with pain, 
crepitation and effusion, as well as the need for a total 
knee replacement in both knees.  Furthermore, recent medical 
evidence demonstrates that the left knee symptomatology is 
becoming more severe than the right.  Finally, the Board 
notes that the medical evidence demonstrates that the veteran 
was receiving steroid injections resulting in temporary 
improvement of his knee pain and range of motion.  Pursuant 
to 38 C.F.R. § 3.344, ratings on account of disabilities 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
In the instant case, the medical evidence does not clearly 
demonstrate sustained improvement of the veteran's service-
connected left knee disability.  

In Brown v. Brown, 5 Vet. App. at 421, the United States 
Court of Appeals for Veterans Claims held that when the issue 
is whether the RO was justified in reducing a rating for a 
service-connected disability, VA is required to establish by 
a preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344 that the reduction was warranted.  After 
carefully reviewing the medical evidence and the veteran's 
testimony (which the Board finds to be credible), the Board 
believes that the positive evidence and the negative evidence 
are in a state of equipoise on the question of whether actual 
and sustained improvement in the veteran's service-connected 
left knee disability has been demonstrated.  It therefore 
cannot be said that the preponderance of the evidence 
supported the reduction.  See 38 U.S.C.A. § 5107(b).  
Restoration of the 30 percent rating is therefore warranted.  
See Brown v. Brown, 5 Vet. App. at 421.  



ORDER

Restoration of the 30 percent rating for a service-connected 
left knee disability effective June 1, 2000, is warranted.  
The veteran's appeal is granted to this extent only.



REMAND

A review of the claims folder reflects that in October 2003, 
the veteran submitted to the Board photographs and a large 
amount of VA medical treatment records dated from 2001 to 
April 2003.  Some of these records are duplicative of those 
already reviewed by the RO; however, some are new and have 
not been reviewed by the RO.  The veteran did not submit a 
waiver of RO consideration of this evidence.  Unfortunately, 
the Board may not consider this evidence in the first 
instance in the absence of a waiver of RO consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
RO consideration of new evidence, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and any other 
applicable legal precedent.  

2.  The veteran's claims of entitlement 
to service connection for a bilateral hip 
condition and for multilevel degenerative 
joint disease of the lumbar and thoracic 
spine should be reviewed and considered 
as secondary to the service-connected 
knee disabilities in accordance with the 
veteran's original claim dated in 
December 1996 and his August 1998 
typewritten statement.  

3.  After the consideration requested 
above has been completed to the extent 
possible, the RO should again review the 
record, including the new evidence 
submitted to the Board in October 2003.  
If any benefit sought on appeal for which 
a notice of disagreement has been filed 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, if necessary, and 
adjudication.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



